UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 17-2012


JIMMY CHIP E,

                   Plaintiff - Appellant,

            and

PETER B; KAREN W.; MICHELLE M,

                   Plaintiffs,

            v.

MARSHALL C. SANFORD; EMMA FORKNER; BEVERLY BUSCEMI;
KELLY FLOYD; SOUTH CAROLINA DEPARTMENT OF HEALTH AND
HUMAN SERVICES, The; SOUTH CAROLINA DEPARTMENT OF
DISABILITIES AND SPECIAL NEEDS, The; ANTHONY KECK; RICHARD
HUNTRESS,

                   Defendants - Appellees,

            and

NIKKI RANDHAWA HALEY,

                   Defendant.



Appeal from the United States District Court for the District of South Carolina, at
Greensville. Timothy M. Cain, District Judge. (6:10-cv-00767-TMC)


Submitted: May 31, 2018                                     Decided: June 19, 2018
Before MOTZ and KEENAN, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Patricia Logan Harrison, Columbia, South Carolina, for Appellant. William H.
Davidson, II, Kenneth P. Woodington, DAVIDSON, WREN & PLYLER, P.A.,
Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Jimmy Chip E appeals the district court’s order denying his motion for costs and

attorney’s fees as untimely. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. E v. Sanford, No.

6:10-cv-00767-TMC (D.S.C. July 28, 2017). We deny E’s motion to supplement the

record. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                          AFFIRMED




                                          3